DETAILED ACTION
Claims status
In response to the application filed on 05/13/2020, claims 1-20 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/2020 has been placed in the application file, and the information referred therein has been considered as to the merits.

Drawings
Drawing figures submitted on 05/13/2020 have been reviewed and accepted.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dinker et al. (US 2003/0204273 A1) in view of Xie et al. (US 2014/0258771 A1).
Regarding claim 1; Dinker discloses an information processing apparatus comprising: a processor configured to:
acquire information regarding a plurality of transient states of a network (See Fig. 4: A node 201 may transition to transient state 201 when it receives a request from another node to join the cluster. A cluster node 201 in transient state 410D may respond to a node seeking membership in the cluster; ¶. [0037]), including a plurality of nodes when the network undergoes clustering in which the plurality of nodes are classified into a plurality of clusters (See Fig. 4: The node in transient state 410D may communicate information to the rest of the cluster to indicate the topology connection request of the new node. A node may reject the topology connection request of the new node. For example, the node receiving the request may verify that the requesting node is the correct node for it to be connected to according to the static topology and current cluster membership. ¶. [0037]), the plurality of transient states each representing a transient state of the network (See Fig. 4: As shown in FIG. 4, a cluster node 201 may transition to transient state 410D from joined state 410C to handle a request from a node seeking to become node 201's previous node within the cluster topology. Receiving a topology_connect_request message 420A from the requesting node may prompt the transition of node 201. In one embodiment the receiving node 201 may determine whether adding the requesting node as its previous node in the cluster topology would conflict with the static topology of the cluster and, if so, node 201 may send a topology_connect_reject message 420E to the requesting node, indicating which node the requesting node should next attempt to connect; ¶. [0057]) on a way to a final result of the clustering (See Fig. 4: a topology manager 203 may transition from connecting state 410A to joining state 410B to reflect that its node 201 has established a connection to a cluster node, i.e., final result of the clustering. A connection may be considered established upon connection itself or after the exchange of some messages using that connection between the nodes according to a communication protocol. The topology manager 203 may transition from connecting state 401 to other states, for example to joined state 410C in response to determining that no other nodes are active. ¶. [0047]), and 
determine a common node by using the information regarding the acquired plurality of transient states (See Fig. 4: determining the correct node, i.e., common node, based on the node receiving the request to verify that the requesting node is the correct node for it to be connected to according to the static topology and current cluster membership. If the node is not connecting in the correct order (according to the static topology and current cluster membership), then the node receiving the request may reject the request. In some embodiments, the rejection may include an indication of the correct node for the requesting node to connect to. ¶. [0037]), the common node being used in the clustering in the plurality of transient states (See Fig. 4: In transient state 410D, a node 201 may send messages rejecting connection requests to the cluster subsequently received from other nodes while in transient state 410D. A node may return to its prior state from the transient state when it receives an indication that the joining process is complete. ¶. [0037]).
Even though, Dinker teaches the method of determining the corrected node using the information regarding the transient states, Dinker doesn’t explicitly describe the term “common” cluster node.
However, Xie from the same or similar fields of endeavor further discloses the common cluster node (See Fig. 1: During cluster operation, cluster units, running on a common protocol, share communication and synchronization information among themselves, where the cluster units communicate with each other using network interfaces present in each cluster unit.  Common cluster units include standalone gateways, routers, switches, and the like. ¶. [0007]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the common cluster node as taught by Xie to have incorporated in the system of Dinker, so that it would provide that if master cluster unit fails in active-passive HA cluster, one of subordinate or slave cluster unit immediately takes its place. Active-passive HA cluster also provides transparent link failover among cluster units. Xie: ¶. [0008].


(See Fig. 2 and its components. See ¶. [0026]), the process comprising: 
acquiring acquire information regarding a plurality of transient states of a network (See Fig. 4: A node 201 may transition to transient state 201 when it receives a request from another node to join the cluster. A cluster node 201 in transient state 410D may respond to a node seeking membership in the cluster; ¶. [0037]), including a plurality of nodes when the network undergoes clustering in which the plurality of nodes are classified into a plurality of clusters (See Fig. 4: The node in transient state 410D may communicate information to the rest of the cluster to indicate the topology connection request of the new node. A node may reject the topology connection request of the new node. For example, the node receiving the request may verify that the requesting node is the correct node for it to be connected to according to the static topology and current cluster membership. ¶. [0037]), the plurality of transient states each representing a transient state of the network (See Fig. 4: As shown in FIG. 4, a cluster node 201 may transition to transient state 410D from joined state 410C to handle a request from a node seeking to become node 201's previous node within the cluster topology. Receiving a topology_connect_request message 420A from the requesting node may prompt the transition of node 201. In one embodiment the receiving node 201 may determine whether adding the requesting node as its previous node in the cluster topology would conflict with the static topology of the cluster and, if so, node 201 may send a topology_connect_reject message 420E to the requesting node, indicating which node the requesting node should next attempt to connect; ¶. [0057]) on a way to a final result of the clustering (See Fig. 4: a topology manager 203 may transition from connecting state 410A to joining state 410B to reflect that its node 201 has established a connection to a cluster node, i.e., final result of the clustering. A connection may be considered established upon connection itself or after the exchange of some messages using that connection between the nodes according to a communication protocol. The topology manager 203 may transition from connecting state 401 to other states, for example to joined state 410C in response to determining that no other nodes are active. ¶. [0047]), and 
determining a common node by using the information regarding the acquired plurality of transient states (See Fig. 4: determining the correct node, i.e., common node, based on the node receiving the request to verify that the requesting node is the correct node for it to be connected to according to the static topology and current cluster membership. If the node is not connecting in the correct order (according to the static topology and current cluster membership), then the node receiving the request may reject the request. In some embodiments, the rejection may include an indication of the correct node for the requesting node to connect to. ¶. [0037]), the common node being used in the clustering in the plurality of transient states (See Fig. 4: In transient state 410D, a node 201 may send messages rejecting connection requests to the cluster subsequently received from other nodes while in transient state 410D. A node may return to its prior state from the transient state when it receives an indication that the joining process is complete. ¶. [0037]).
Even though, Dinker teaches the method of determining the corrected node using the information regarding the transient states, Dinker doesn’t explicitly describe the term “common” cluster node.
However, Xie from the same or similar fields of endeavor further discloses the common cluster node (See Fig. 1: During cluster operation, cluster units, running on a common protocol, share communication and synchronization information among themselves, where the cluster units communicate with each other using network interfaces present in each cluster unit.  Common cluster units include standalone gateways, routers, switches, and the like. ¶. [0007]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the common cluster node as taught by 

Allowable Subject Matter
Claims 2-19 are objected to as being dependent upon the rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


Conclusion and Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/
Primary Examiner, Art Unit 2416